                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Cortez Beacham,                                         Case No. 21-cv-0754 (WMW/LIB)

                            Plaintiff,
                                                 ORDER ADOPTING REPORT AND
        v.                                           RECOMMENDATION

The United States, Minnesota, and Planet
Home Lending,

                            Defendants.

      This matter is before the Court on the April 7, 2021 Report and Recommendation

(R&R) of United States Magistrate Judge Leo I. Brisbois. (Dkt. 4.) No objections to the

R&R have been filed. In the absence of timely objections, this Court reviews an R&R for

clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam). Having reviewed the R&R, the Court finds no clear error.

       Based on the R&R and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The April 7, 2021 R&R, (Dkt. 4), is ADOPTED.

      2.     Plaintiff Cortez Beacham’s complaint, (Dkt. 1), is DISMISSED

WITHOUT PREJUDICE.

       3.     Plaintiff Cortez Beacham’s application to proceed in forma pauperis,

(Dkt. 2), is DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.
Dated: May 12, 2021                                    s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge
